DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed. 
The following is an examiner’s statement of reasons for allowance: the claimed invention encompasses a method of determining and generating a trend regarding a set of metabolic parameters including combining a ratio technique with a canonical model form technique to (inter alia) generate the trend, where the trend provides improved metabolic health information for an individual to use to manage their health and related goals.  The prior art of record and the state of the art at the time of filing does not anticipate or even suggest combining a ratio technique and a canonical form technique for metabolic parameter derivation.  Regarding the eligibility of the claims under § 101, because claim 1 now actively encompasses an explicit improvement to the state of the art at the time of filing in a manner which directly improves upon and makes more useful — and adaptive —  metabolic calculations and body composition trends derived from corresponding electrical measurements (see 2019 Patent Eligibility Guidance pp. 55-56 and instant specification ¶¶10-18, ¶55, ¶57).  Accordingly, the claimed invention is eligible under 35 USC § 101.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BENJAMIN S MELHUS/Examiner, Art Unit 3791

/PATRICK FERNANDES/Primary Examiner, Art Unit 3791